Citation Nr: 0908400	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to accrued benefits based upon the Veteran's 
application for entitlement to specially adapted housing.

2.  Entitlement to reimbursement for expenses paid in 
connection with adapting the Veteran's home, based upon a 
grant approved prior the Veteran's death.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel





INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1966.  He died in September 2005.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  The appellant was scheduled for a Board hearing in 
June 2008 but did not appear or indicate any desire to 
reschedule.


FINDINGS OF FACT

1.  In June 2005, the Veteran filed a claim of entitlement to 
acquire specially adapted housing or a special home adaption 
grant under 38 U.S.C.A. § 2101(a) or (b).

2.  The veteran died in September 2005.  Neither his 
eligibility for entitlement to acquire specially adapted 
housing or a special home adaption grant under 38 U.S.C.A. § 
2101(a) or (b) had been established prior to his death.

3.  In October 2005, the appellant filed a claim for accrued 
benefits.


CONCLUSIONS OF LAW

1.  Entitlement to acquire specially adapted housing or a 
special home adaption grant under 38 U.S.C.A. § 2101(a) or 
(b) does not involve periodic monetary benefits, and is not 
payable to a surviving spouse as an accrued benefit. 38 
U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.1000 (2008).

2. The claim of reimbursement for expenses paid in connection 
with adapting the Veteran's home, based upon a grant approved 
prior the Veteran's death under 38 U.S.C.A. § 2101(a) or (b), 
for the purpose of accrued benefits, is without legal merit. 
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, VA's 
duties to notify and assist are not applicable to the issues 
decided herein because the appeal turns on a matter of law 
and not on the underlying facts or development of the facts. 
See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The 
VCAA can have no effect on appeals that are decided based on 
an interpretation of the law as opposed to a determination 
based on fact. See also Smith v. Gober, 14 Vet. App. 227 
(2000).  Consequently, the Board is not required to address 
efforts to comply with the VCAA with respect to the issues 
here on appeal.

Analysis

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the veteran died. 38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008); see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence 
in the file at date of death" means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims file on or before the date of death. 38 C.F.R. § 
3.1000(d)(4) (2008).
In June 2005, the Veteran filed a claim of entitlement to 
acquire specially adapted housing or a special home adaption 
grant under 38 U.S.C.A. § 2101(a) or (b).  His claim for 
eligibility was pending at the time of his death in September 
2005.  A Loan Guaranty Officer from the VA Regional Loan 
Center submitted a statement in February 2008 that the office 
had received the Veteran's application for specially adapted 
housing but that the Loan Guaranty Office had not approved 
the grant.

Financial assistance for specially adapted housing is not a 
periodic monetary benefit, for which accrued benefits may be 
authorized. Gillis v. West, 11 Vet. App. 441 (1998); 
Pappalardo v. Brown, 6 Vet. App. 63 (1993).  As noted above, 
no certificate of eligibility had been issued with respect to 
either financial benefit prior to the veteran's death.  
Hence, the appellant's claims are denied as a matter of law. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits based upon the Veteran's 
application for entitlement to specially adapted housing is 
denied.

Entitlement to reimbursement for expenses paid in connection 
with adapting the Veteran's home, based upon a grant approved 
prior the Veteran's death is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


